Citation Nr: 1545477	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-23 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left hand disorder.
 
 2. Entitlement to service connection for a right hand disorder.
 
 3. Entitlement to service connection for a left wrist condition.
 
4. Entitlement to service connection for a right wrist condition.
 
5. Entitlement to service connection for a left elbow disorder.
 
6. Entitlement to service connection for a right elbow disorder.
 
7. Entitlement to service connection for a left shoulder condition.
 
8. Entitlement to service connection for a right shoulder condition.
 
9. Entitlement to service connection for hypertension, to include as due to the herbicide exposure and as secondary to the service-connected posttraumatic stress disorder (PTSD).
 
 10. Entitlement to a rating in excess of 20 percent prior to March 26, 2013, and in excess of 30 percent thereafter, for the service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971, from March 1973 to February 1979, and from October 1984 to February 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office.  In May 2013, the RO awarded an increased 30 percent rating for the cervical spine disorder effective from March 26, 2013; the claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In December 2012, the Board determined that new and material evidence had been submitted to reopen the previously denied claims of service connection for bilateral wrist, elbow and shoulder disabilities, as well as the claim of service connection for hypertension.  The de novo claims, as well as the claims pertaining to the bilateral hand and cervical spine disabilities, were remanded to the RO for further development and adjudication.  

The claims for bilateral wrist, elbow, shoulder, and hand disabilities, as well as hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to March 26, 2013, the Veteran's service-connected cervical spine disability has not been shown to be productive of forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine; from March 26, 2013, there has been no evidence of unfavorable ankylosis of the entire cervical spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent prior to March 26, 2013, and in excess of 30 percent thereafter, for the service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran was provided pre-adjudication notice by letter dated in November 2006.  A letter was also sent to the Veteran setting forth the criteria for rating musculoskeletal disabilities of the spine. 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony in support of his appeal, which he declined.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the March 2007 decision that awarded an increased 20 percent disability rating for the cervical spine disability effective from August 11, 2006 (date of claim for increase).  The claim remained in controversy as less than the maximum benefit available was awarded.  See AB, supra.   In May 2013, the RO awarded an increase to 30 percent disabling effective from March 26, 2013 (the date of VA examination).  His claim remains in controversy.  Id.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The service-connected cervical spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2014).  

Under Diagnostic Code 5242, degenerative arthritis of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

As noted above, the service-connected cervical spine disability has been assigned a 20 percent rating prior to March 26, 2013, and a 30 percent rating thereafter,  under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243, delineated above.  38 C.F.R. § 4.71a (2014).  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  

While there is evidence of intervertebral disc syndrome, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243 prior to March 26, 2013, or thereafter.  See VA examination reports dated in 2006 and 2013.

There are no neurological disabilities associated with the service-connected cervical spine disability to warrant a separate rating under the diagnostic codes pertinent to rating neurological disorders.  Notably, the November 2008 electromyography (EMG) revealed no evidence of radiculopathy of either upper extremity.  On VA examination in 2008, the examiner indicated there was no clinical evidence that peripheral neuropathy of the bilateral upper extremities and bilateral shoulder pain were related to or caused by the cervical spine degenerative disc disease (DDD).  The examiner also noted that the EMG showed bilateral carpal tunnel syndrome, which was the most likely etiology of the neurological symptoms in the upper extremities.  The shoulder pain was most likely related to shoulder strain and secondary to a primary shoulder condition, but not radiculopathy from the cervical spine condition.  On VA examinations in 2013, the examiner indicated that the physical examination did not show any impairment of strength, reflexes or sensation.  The Veteran also had a prior EMG that showed no upper extremity radiculopathy.  The examiner concluded that this plus his MRI negative for spinal or radicular compression, indicated that his stated symptoms were less likely than not due to his cervical spine condition.  There has been no objective evidence of any associated bowel or bladder impairment.  The Veteran has not submitted any evidence to refute that already of record.

Thus, the Board shall consider the service-connected cervical spine disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only in the instant decision.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that ratings in excess of 20 percent prior to March 26, 2013, and in excess of 30 percent thereafter, are not warranted.  38 C.F.R. § 4.7; see Hart, supra.   

In this regard, on VA examination in 2006, range of motion was as follows: forward flexion to 20 degrees; extension to 25 degrees; left lateral flexion to 30 degrees; right lateral flexion to 35 degrees; left lateral rotation to 35 degrees; and right lateral rotation to 45 degrees.  There was pain at the end of range of motion testing.  Though repetitive motion test increased pain, it did not change the range of motion.    There was no evidence of weakness, fatigue, or incoordination.  

On VA examination in 2013, range of motion was as follows: forward flexion to 15 degrees; extension to 35 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 50 degrees; and right lateral rotation to 40 degrees.  The Veteran was able to perform repetitive testing.  Post-test forward flexion and bilateral lateral flexion and rotation stayed the same, extension increased to 40 degrees.  The examiner did indicate there was some functional loss due to pain on movement and that the Veteran had less movement than normal.  There was some tenderness to palpation.  There were no spasms.  The examiner indicated that the cervical spine disability impacted his ability to work in that it hurt to move his neck and it got stiff. 

The Board has considered the complaints of pain experienced in the Veteran's cervical spine, as well as functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness.  Despite complaints of pain on examination in 2008 and 2013 flexion was still possible to 20 degrees in 2008 and 15 degrees in 2013.  There was no additional functional loss on repetitive testing and in fact in 2013, post-test extension increased by five degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There was no evidence of  lack of endurance, fatigue, weakness or incoordination of the cervical spine at any time due to the service-connected cervical spine disability.  Id.  

The Board has also considered a higher rating under Diagnostic Codes 5003 and 5010 for degenerative and traumatic arthritis; however, the Veteran's cervical spine disability is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, a rating in excess of 20 percent prior to March 26, 2013, and in excess of 30 percent thereafter is not warranted.  Prior to March 26, 2013, the Veteran's service-connected cervical spine disability was not shown to be productive of forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  From March 26, 2013, there has been no evidence of unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a; Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his cervical spine claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows that while the Veteran has complained of effects on employment, to include getting a stiff neck and hurts to move his neck, he has not claimed that the cervical spine disability renders him unemployable nor does the evidence support such a finding.  In fact, the evidence shows the Veteran is employed at the local prison.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected cervical spine disability, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected cervical spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected cervical spine disability reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain).  Even considering the Veteran's complaints of pain, he did not meet the necessary criteria for limitation of forward flexion of the cervical spine to warrant a rating in excess of 20 percent (forward flexion of the cervical spine 15 degrees or less or favorable ankylosis) prior to March 26, 2013, and in excess of 30 percent (unfavorable ankylosis of the entire cervical spine) thereafter.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a rating in excess of 20 percent prior to March 26, 2013, and in excess of 30 percent thereafter, for the service-connected cervical spine disability is denied.



REMAND

In December 2012, in pertinent part, the Board directed the RO to order a VA examination to determine the nature, extent and etiology of the claimed hypertension.  Specifically, the examiner was asked to opine whether it was at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran had current hypertension that (i) began during service or within one year after discharge from service, was related to exposure to Agent Orange during service, was caused or chronically worsened by service-connected PTSD, or was caused or chronically worsened by service-connected coronary artery disease.
The Veteran was afforded a VA examination in March 2013.  While the examiner provided a negative opinion as to whether the Veteran's current hypertension began during service, the examiner failed to address the remaining questions.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As the orders of the Board were not complied with, the matter must be remanded so the Board's instructions can be carried out.  

Also in December 2012, the Board ordered additional development (VA examination and obtain records) and adjudication for the claims pertaining to the  bilateral wrists, hands, elbows, and shoulders.  After the development was completed, the RO was to readjuciate the claims and should the claims remain denied, furnish the Veteran a supplemental statement of the case (SSOC).  An SSOC will be issued by the RO if, pursuant to remand by the Board, it develops the evidence.  38 C.F.R. § 19.30(c).  The additional development was completed.  The RO failed to readjudicate the claims and issue an SSOC.  This is a procedural defect requiring remand. 

Finally, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 26, 2013, VA examiner, if available.  Otherwise the opinion must be rendered by a similarly qualified provider.  The examiner must provide an opinion as to the following:  whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current hypertension (i) began within one year after discharge from service (note the Veteran was discharged from service in July 1971, February 1979, and February 1985), (ii) is related to exposure to herbicides during service, (iii) is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the  service-connected PTSD and/or coronary artery disease.

In answering these questions, the examiner must reference service treatment records showing a reading of 128/104 and an impression of probable labile hypertension in July 1971, a reading of 138/96 in June 1984, and at a February 1985 service discharge examination, blood pressure measured as 128/110 sitting, and 120/105 recumbent.

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include the evidence developed (VA examinations in March 2013) and obtained (VA outpatient treatment records) pursuant to the December 2012 Board remand.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


